Citation Nr: 1000157	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-25 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 15, 
1980 to March 12, 1981, and in the Air Force from August 24, 
1989 to May 15, 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
St. Louis, Missouri, Regional Office (RO), which granted 
service connection for coronary artery disease and assigned a 
10 percent rating, effective November 17, 2005; the RO denied 
service connection for tinnitus.  Subsequently, by a rating 
action of February 2007, a temporary 100 percent rating was 
assigned from November 17, 2005, with reinstatement of the 10 
percent rating from February 1, 2006.  The Veteran perfected 
a timely appeal of the November 2005 rating decision.  

On February 4, 2009, the Veteran and his spouse appeared at 
the RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge sitting in Washington, D.C.  A 
transcript of the hearing is of record.  At the hearing, the 
Veteran submitted additional evidence for which he has 
provided written waiver of RO review under 38 C.F.R. 
§ 20.1304 (2009).  

The issue of an initial evaluation in excess of 10 percent 
for coronary artery disease is addressed in the REMAND 
portion of the decision below.  


FINDING OF FACT

Tinnitus was not manifest in military service and is not 
attributable to the Veteran's military service.  


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in a pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in an Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in December 2005 and April 2006 from the RO to 
the Veteran which were issued prior to the RO decision in 
December 2006.  Those letters informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  He was provided an opportunity at that time 
to submit additional evidence.  In addition, the Veteran was 
afforded a VA compensation examination in August 2006.  Thus, 
the Board finds that the purpose behind the notice 
requirements has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim decided herein.  It also 
appears that all obtainable evidence identified by the 
Veteran relative to his claim of service connection has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained.  It is therefore the Board's conclusion that 
the Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran was afforded a 
VA examination in August 2006.  The report reflects that the 
examiner solicited a detailed history from the Veteran, 
examined the Veteran, and provided a diagnosis consistent 
with the record.  The opinion included consideration of the 
relevant record and examination findings.  Therefore, the 
examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim decided 
herein.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The Veteran had active service from August 1980 to March 1981 
and from August 1989 to May 1996.  The records indicate that 
his military occupational specialty was Still Photographer 
Specialist; he also served as an Aircraft Pneudraulic Systems 
Journeyman.  His service treatment records are negative for 
any complaints or findings of tinnitus.  

The Veteran's claim for service connection for tinnitus (VA 
Form 21-526) was received in November 2005.  In conjunction 
with his claim, the Veteran was afforded a VA examination in 
August 2006.  At that time, the Veteran indicated that he was 
an aircraft mechanic in the Air Force; he denied any civilian 
noise exposure.  The Veteran reported a constant moderate 
high-pitched ringing in both ears; he stated that he first 
noticed it approximately three years earlier and attributed 
it to noise exposure.  The Veteran denied family history of 
hearing loss, use of ototoxic drugs, ear infections, and ear 
surgery.  He reported occasional dizziness.  In an addendum 
to the above examination, dated in November 2006, the 
examiner noted that the service treatment records had several 
entries regarding ear cleanings related to a build-up of 
cerumen with no mention of complaints of tinnitus by the 
Veteran.  At the time of his August 2006 examination, he 
reported that he first noticed tinnitus three years earlier, 
approximately seven years after separation from service.  The 
examiner stated that, based on such information, it is not as 
likely as not that the Veteran's tinnitus is related to 
military service.  

At his personal hearing in February 2009, the Veteran 
indicated that he did not have tinnitus prior to military 
service.  The Veteran related that, during his period of 
active service in the Air Force from 1989 to 1996, he worked 
as an aircraft mechanic.  The Veteran stated that he did 
hydraulic work; therefore, he was exposed to a lot of noise 
from the engines on a daily basis.  The Veteran testified 
that he has had problems with his ears ever since he was on 
active duty; he has had a constant humming.  The Veteran's 
spouse indicated that he asks her whether she is able to hear 
the noise.  

III.  Legal analysis.

Service connection is warranted for disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. §§ 1110, 
1131.  To establish service connection, the record must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"--
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 
557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active service and organic diseases of 
the nervous system become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. If the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

The Veteran is seeking service connection for tinnitus, which 
he believes developed as a consequence of service.  However, 
after review of the record, the Board finds that the 
preponderance of the evidence is against the claim.  

The Board observes that the Veteran did not engage in combat 
with the enemy.  The Veteran's DD Form 214 indicates that he 
worked as an Aircraft Pneudraulic Systems Journeyman; and, 
this report does not show that he received any citations or 
awards for participation in combat with the enemy.  See 38 
C.F.R. § 3.304(f).  Therefore, the provisions of 38 U.S.C.A. 
§ 1154 (b) (West 2002) are not applicable.  

The Board accepts that the Veteran was exposed to noise in 
service and has a current diagnosis tinnitus.  However, the 
service treatment records are negative for any complaints or 
findings of tinnitus, and the November 2006 VA examiner 
stated that it is not as likely as not that the Veteran's 
tinnitus is related to military service.  

The Board recognizes that the Veteran states that he has 
tinnitus which is due to noise exposure in service.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the 
Board finds the opinion of the VA audiological examiner to be 
more persuasive than the Veteran's lay opinion.  The examiner 
reviewed the claims file 


and noted that there was no reference to tinnitus in the 
service treatment records.  Additionally, the Board notes 
that the first reference to tinnitus in any medical record is 
in 2006 when the Veteran sought to establish service 
connection for tinnitus, more than 10 years after separation.  
(The examiner specifically noted that the Veteran reported 
the onset to be 3 years before the examination.)

To the extent that the Veteran has implied that he has had 
tinnitus since service, the Board finds such report to be 
unreliable.  As noted above, he did not report any tinnitus 
in service.  The Court has established that symptoms, not 
treatment, are the essence of continuity of symptomatology.  
However, in a merits context, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  It is 
noteworthy that, when seen in August 2006, the Veteran 
reported a 3-year history of tinnitus rather than an in-
service onset.  Therefore, the Board finds that the evidence 
presented by the Veteran, which attempts to establish 
continuity since discharge, is inconsistent and contradicted 
by the medical evidence of record.  The Veteran's 
inconsistencies show that the lay evidence is not a credible 
history.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); 
McCormick v. Gober, 14 Vet. App. 39 (2000).  

In summary, there is no reliable evidence of tinnitus in 
service or within the post-service year, and no competent 
evidence attributing tinnitus to service.  The Veteran's 
remote assertions as to the onset of tinnitus are not 
credible.  As the preponderance of the evidence is against 
the claim, there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection is denied.  


ORDER

Service connection for tinnitus is denied.  




REMAND

The Veteran seeks an initial evaluation in excess of 10 
percent for coronary artery disease.  

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the Veteran and the accredited representative of 
any information and evidence necessary to substantiate his 
claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103; 38 
C.F.R. § 3.159(b)).  Furthermore, VA has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim, although the ultimate responsibility for furnishing 
evidence rests with the Veteran.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c).  

The Veteran's coronary artery disease is currently rated as 
10 percent disabling under Diagnostic Code (DC) 7005.  Under 
that diagnostic code, a 10 percent rating is warranted when a 
workload greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or when continuous medication required.  A 30 percent rating 
is warranted for coronary artery disease with a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or evidence 
of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  The next higher rating of 60 
percent requires more than one episode of acute congestive 
heart failure in the past year, or workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Finally, a 100 percent rating is warranted for coronary 
artery disease resulting in chronic congestive heart failure; 
or workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, DC 7005.  

The most recent VA examination evaluating the coronary artery 
disease was performed in June 2006.  At that time, the 
examiner indicated that the Veteran had chest discomfort once 
every 2 to 3 weeks, and the pain lasted a few minutes.  It 
was noted that the pain was associated with dyspnea and 
diaphoresis.  The examiner stated that the Veteran was able 
to climb stairs without stopping or fatigue.  However, at his 
personal hearing in February 2009, the Veteran argued that 
his coronary artery disease was worse than reflected by the 
June 2006 examination.  The Veteran stated that he has more 
than occasional chest discomfort; he stated that he 
experiences a deep squeezing pain in his chest.  The 
Veteran's wife testified that he often has to pull the car 
over to the side of the road to take nitroglycerin.  The 
Veteran reported having shortness of breath with slight 
activity, including walking a short distance or going up the 
stairs in his house.  He also reported that he experienced 
dizziness and lightheadedness.  The Veteran indicated that he 
was taking eight different medications each day to control 
his heart condition.  The Veteran related that his level of 
physical activity had significantly decreased since the onset 
of his heart disease.  In support of his contention, the 
Veteran submitted private medical records showing that in 
December 2008, a treadmill test revealed new inferoapical 
defect indeterminate for infarct or ischemia, and mild left 
ventricular enlargement and reduced cardiac function.  

The Board notes that the primary purpose of the June 2006 VA 
examination was to consider service connection rather than 
for rating purposes.  Under these circumstances, and the 
Veteran's contentions that his service-connected disability 
has worsened, the Board finds that another VA medical 
examination is necessary.  See Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990) (VA's duty to assist includes the conduct 
of a contemporaneous medical examination, in particular where 
it is contended that a service-connected disability has 
become worse); see also Bowling v. Principi, 5 Vet. App. 1, 
12 (2001) and 38 C.F.R. § 3.159(c) (4) (2008) (a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim).  A VA examination and 
opinion will be useful in assessing the current severity of 
the Veteran's heart disease.  38 C.F.R. § 3.159(c) (4).  

The case is REMANDED to the agency of original jurisdiction 
(AOJ) for the following actions: 

1.  The AOJ should ask the Veteran to 
identify any and all VA and non-VA health 
care providers who have treated him for 
his service-connected heart condition.  
Ensure that all identified VA and non-VA 
medical treatment records that are not 
already of record are obtained.   

2.  The Veteran should be afforded a 
heart examination to determine the 
severity of his service-connected 
coronary artery disease.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should describe the current status of the 
veteran's coronary artery disease, to 
include description of all functional 
incapacity related to the disability.  
All required testing, including METs 
testing should be performed, except when 
medically contraindicated or if the left 
ventricular ejection fraction is 50 
percent or less, or if there is chronic 
congestive heart failure or there has 
been one episode of congestive heart 
failure within the past year.  38 C.F.R. 
§ 4.100 (2009).  If testing cannot be 
done, the examiner should so state and 
then provide an estimated METs level.  A 
full and complete rationale for all 
opinions, including the METs level, is 
required.  The examiner should specify 
what level of activity warrants the 
assignment of the estimated METs level.  
The examiner is also requested to comment 
upon the impact of the Veteran's coronary 
artery disease upon his ability to 
maintain gainful employment and any 
limitations upon such.  All opinions must 
be supported by complete rationale.  

3.  Thereafter, the AOJ should 
readjudicate the Veteran's claim on the 
basis of all evidence of record and all 
applicable laws and regulations.  If this 
determination remains unfavorable to the 
Veteran in any way, he and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decision 
reached.  Thereafter, the Veteran and his 
representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board is remanding.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


